James R. Cooper, Judge, dissenting. I- respectfully dissent from the majority decision in this case, which holds that the charges against the appellant must be dismissed for failure to bring him to trial within 180 days of his delivery from Oklahoma. First, the majority opinion neglects to point out that the appellant was out of jail on bond from Carroll County when he was imprisoned in Oklahoma. Next, the majority opinion says that the appellant was brought back pursuant to the Interstate Agreement on Detainers. The fact is, he was paroled from Oklahoma to the Arkansas detainer. The purposes of the Interstate Agreement on Detainers is to require a speedy trial so as not to interfere with the rehabilitative efforts of the state in which the detainee is incarcerated. See Camp v. United States, 587 F.2d 397 (8th Cir. 1978). Since, in the case at bar, Oklahoma had released the appellant on parole, a delay in his trial, would have had no effect on that state’s rehabilitative efforts. I simply do not think that the Act applied to the appellant, and I think that the trial court was correct in determining that Rule 28 applied. I would affirm on this point. Judge Mayfield joins in this dissenting opinion.